 


115 HRES 502 EH: Providing for the concurrence by the House in the Senate amendments to H.R. 601, with an amendment.
U.S. House of Representatives
2017-09-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
115th CONGRESS 
1st Session 
H. RES. 502 
In the House of Representatives, U. S.,

September 6, 2017
 
RESOLUTION 
Providing for the concurrence by the House in the Senate amendments to H.R. 601, with an amendment. 
 
 
That upon the adoption of this resolution the House shall be considered to have taken from the Speaker's table the bill, H.R. 601, with the Senate amendments thereto, and to have— (1)concurred in the Senate amendments numbered 1, 2, 3, 4, 5, 7, and 8; and 
(2)concurred in the Senate amendment numbered 6 with the following amendment: In lieu of the matter proposed to be inserted by Senate amendment numbered 6, insert the following: 
 
(C)there is the greatest opportunity to reduce childhood and adolescence exposure to or engagement in violent extremism or extremist ideologies.. BDisaster Relief Appropriations Act, 2017  The following sums are appropriated, out of any money in the Treasury not otherwise appropriated, for disaster relief for the fiscal year ending September 30, 2017, and for other purposes, namely: 
DEPARTMENT OF HOMELAND SECURITYFederal Emergency Management AgencyDisaster Relief FundFor an additional amount for Disaster Relief Fund for major disasters declared pursuant to the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.), $7,400,000,000, to remain available until expended: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985: Provided further, That the amount designated under this heading as an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985 shall be available only if the President subsequently so designates such amount and transmits such designation to the Congress.SMALL BUSINESS ADMINISTRATIONDisaster Loans Program Account(Including Transfer of Funds)For an additional amount for the Disaster Loans Program Account for the cost of direct loans authorized by section 7(b) of the Small Business Act, $450,000,000, to remain available until expended: Provided, That up to $225,000,000 may be transferred to and merged with Salaries and Expenses for administrative expenses to carry out the disaster loan program authorized by section 7(b) of the Small Business Act: Provided further, That none of the funds provided under this heading may be used for indirect administrative expenses: Provided further, That the amount provided under this heading is designated as an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985: Provided further, That the amount designated under this heading as an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985 shall be available only if the President subsequently so designates such amount and transmits such designation to the Congress. This division may be cited as the Disaster Relief Appropriations Act, 2017.  
 
Karen L. Haas,Clerk.
